Citation Nr: 0502428	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-25 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include depression and post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a disability 
manifested by chest pain, to include as secondary to a 
psychiatric disorder.

3.  Entitlement to special monthly pension based on being 
housebound or the need for aid and attendance of another 
person.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to 
September 1967, when he was discharged under honourable 
conditions.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The issues of service connection for a psychiatric disorder, 
to include depression and PTSD, and for a disability 
manifested by chest pain, to include as secondary to a 
psychiatric disorder, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a rating decision dated in June 2004, the RO granted 
the veteran's claim for entitlement to special monthly 
pension based on the need for aid and attendance, effective 
March 21, 2003.  The veteran has not submitted a notice of 
disagreement with the effective date assigned.

2.  There is no longer a controversy regarding the benefit 
sought as to the issue of entitlement to special monthly 
pension.


CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board 
pertaining to the claim of entitlement to special monthly 
pension based on being housebound or the need for aid and 
attendance of another person.  38 U.S.C.A. §§ 511, 7104, 7105 
(West 2002); 38 C.F.R. § 20.101 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dismissal

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of title 
38, United States Code, are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board.  Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.

In addition, a Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  
38 C.F.R. §§ 20.202, 20.204(b) (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  
38 C.F.R. § 20.204(c) (2004).

Concerning the issue of entitlement to special monthly 
pension, in written correspondence received in November 2002, 
the veteran requested special monthly pension based on being 
housebound or the need for aid and attendance of another 
person.  The Board observes that the RO granted entitlement 
to special monthly pension based on the need for aid and 
attendance in a June 2004 rating decision, effective March 
21, 2003, which is the date of the VA examination showing 
that the veteran requires the need for aid and attendance of 
another person.  The veteran did not appeal the effective 
date assigned.

As a result, the RO's decision awarding special monthly 
pension has fully resolved, and thus has rendered moot, the 
administrative claim on appeal to the Board.  Therefore, 
having resolved the veteran's claim in his favor, there is no 
longer a question or controversy remaining with respect to 
entitlement to special monthly pension.  38 C.F.R. § 3.4 
(2004).  Nor are any exceptions to the mootness doctrine 
present because the relief sought on appeal, the initial 
award of special monthly pension, has been accomplished 
without the need for action by the Board.  See, e.g., Thomas 
v. Brown, 9 Vet. App. 269, 270 (1996); Hudgins v. Brown, 365, 
367-68 (1995).  38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 
20.101.

Accordingly, the issue of entitlement to special monthly 
pension is dismissed.


ORDER

The appeal concerning entitlement to special monthly pension 
is dismissed.


REMAND

The veteran seeks service connection for a psychiatric 
disorder, to include depression and PTSD, and a disability 
manifested by chest pains, to include as secondary to a 
psychiatric disorder.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed the aforementioned issues.

In this regard, the Board initially notes that the veteran 
and his representative submitted additional evidence to the 
Board in November 2004 including VA treatment records and a 
lay statement, both of which are pertinent to the issue of 
entitlement to service connection for PTSD.  VA treatment 
records dated in November 2004 reflect a diagnosis of PTSD, 
with anxiety and panic attacks, and recurrent depression 
related to sexual and physical assault the veteran endured in 
a "motivational unit" in basic training.  The lay statement 
is proffered by the veteran's father, and attests to the 
father's personal observation of changes in his son's 
behavior after boot camp, and his memory that his son was 
found, during active service, to be suffering from depression 
which required hospital care.  The veteran's witness avers 
that the veteran has not been the same since.  This statement 
establishes continuity of the veteran's symptoms from active 
service to the present.  The veteran has not submitted a 
waiver of review by the agency of original jurisdiction for 
this evidence.

Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case unless this procedural 
right is waived in writing by the appellant.  38 C.F.R. § 
20.1304(c) (2004); Disabled Veterans of America v. Secretary 
of Veterans Affairs (DAV v. Sec'y of VA), 327 F.3d 1339 (Fed. 
Cir. 2003).  Therefore, remand is required for the RO to 
initially consider this new evidence and, if the claim 
remains denied, issue a supplemental statement of the case.

In addition, as indicated above, recent VA treatment records 
reflect that the veteran has been diagnosed with PTSD as a 
result of personal assault the veteran experienced in basic 
training.  However, the RO has not had the opportunity to 
develop the veteran's claim as one involving personal 
assault.  Moreover, the veteran's service medical and 
personnel records are incomplete. 

Significantly, regarding PTSD cases where the veteran asserts 
personal assault as the in-service stressor, VA has a 
heightened duty to assist in gathering evidence corroborating 
the in-service stressors in accordance with the provisions of 
VA Adjudication Manual M21-1.  Patton v. West, 12 Vet. App. 
272 (1999).  In such cases, M21-1 provides an extensive list 
of alternative sources competent to provide credible evidence 
that may support the conclusion that the event occurred.  See 
M21-1, part III, 5.14(c). As there has been no development of 
the claim under M21-1, the Board finds that further actions 
must be undertaken to ensure that the VA's duty to assist the 
veteran in the development of his claims has been complied 
with.

The veteran reported, and available service personnel and 
service medical records show, that he was hospitalized in 
"PSYCH 081" for depressive reaction in July 1967 while 
assigned to Weapons Company 3rd BN 2nd ITR Camp Pendleton, 
California.  He was discharged to Marine Barracks for 
separation in September 1967.  A copy of a letter sent to the 
veteran's father, dated in July 1967, states that the veteran 
was hospitalized at Naval Hospital, Great Lakes, Illinois due 
to adjustment problems at his previous duty station which 
were found to be incapacitating.  His report of separation 
reflects that he was discharged under honourable conditions. 

Attempts to obtain the veteran's service medical records have 
thus far been to no avail.  The National Personnel Records 
Center (NPRC) responded in November 2002 and September 2003 
that it believed the veteran's records had been destroyed in 
the 1973 fire.  However, the Board notes that the RO has not 
attempted to reconstruct the veteran's records, and that it 
has not requested hospital records concerning the veteran's 
treatment.  Hospital records were filed in a different 
location than the individual's service medical records.

Finally, the Board notes that the veteran has not been 
afforded VA examinations to determine the nature, extent, and 
etiology of his diagnosed PSTD, with anxiety and panic 
attacks, and recurrent depression and to determine the 
nature, extent, and etiology of any condition manifested by 
chest pain.  The Board finds it would be helpful to proffer 
the veteran examinations for his claimed disabilities, 
including all appropriate clinical testing and review of the 
claims file-to include all records received from the service 
department, and VA and non-VA medical treatment records.  See 
38 C.F.R. § 3.159(c)(4) (2004).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); and VAOPGCPREC 7-2004. 

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in DAV v. Sec'y of VA, 
supra, invalidated the Board's ability to cure VCAA 
deficiencies.  Therefore a remand is required in this appeal 
so that additional development may be undertaken in order to 
fulfill the Department's duty to assist the appellant with 
his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:


1.  The RO should request that the 
veteran again identify all VA and non-VA 
health care providers who treated him for 
his claimed disabilities since his 
discharge from active service in 1967 to 
the present.

Please explain to the veteran that Dr. 
Paul Stephens, of Winfield, Alabama, 
responded to the request for records with 
a statement, but that he did not forward 
copies of records of treatment accorded 
the veteran.  

Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

2.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers.  In 
particular, the RO should obtain any and 
all records of treatment accorded the 
veteran by Dr. Stephens of Winfield, 
Alabama.  In addition, the RO should 
request copies of any and all inpatient 
and outpatient records, to include any 
and all clinical medical records, and 
copies of any and all mental hygiene 
records to include any and all individual 
and group therapy records accorded him at 
VA Medical Centers (MCs) in Birmingham 
and Tuscaloosa, Alabama and any other 
VAMC the veteran may identify, from his 
discharge in 1967 to the present.

The RO should perform any and all follow 
up required, including to obtain VA and 
non-VA records that may have been retired 
to storage.

3.  The RO should make another attempt 
obtain the veteran's service personnel 
records ("201 file") and service 
medical records, including clinical 
records, hospital medical records, and 
any and all administrative records to 
include copies of legal and 
administrative proceedings.  If the 
service medical, hospital, or personnel 
records are unavailable, the RO should 
use alternative sources to obtain such 
records, using the information of record 
and any additional information the 
appellant may provide.  The RO should 
specifically request hospital records:
?	Concerning treatment of the veteran 
from any and all medical facilities 
associated with Camp Pendleton for 
treatment of the veteran 
o	when he was attached to Weapons 
Company 3rd BN 2nd ITR, Camp 
Pendleton on or about July 1967 
through September 1967
o	at a facility known as "PSYCH 
081" in or around July 1967 
through September 1967
?	Concerning treatment of the veteran 
at Naval Hospital, Great Lakes, 
Illinois in or around July 1967 
through September 1967.

In particular, the RO should use any and 
all methods of reconstruction of service 
records used in fire-related cases and 
reconstruction from unit morning reports, 
training records, and unit histories.

If necessary, the RO should request that 
the veteran or his representative provide 
further information.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical or personnel records.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1 Part 
III, chapter 4, paras. 4.28 and 4.29.

The RO should complete any and all 
follow-up actions referred by NPRC and 
service departments, including requesting 
Morning Reports and other such reports 
which could be used to verify daily 
personnel actions from NPRC.

4.  The RO should send the veteran a 
development letter asking him to give as 
comprehensive a statement as possible 
regarding the stressors he experienced 
during his active duty service-to 
include the incidents of sexual and 
physical assault he experienced while in 
the motivational unit in basic training, 
as well as any other incident the veteran 
identifies as a stressor.

Please remind the veteran that it is 
necessary to give as specific and 
detailed information about the persons, 
places, and events involved as possible, 
including as accurate dates as possible, 
so as to enable verification of the 
identified stressors.

5.  Offer the veteran an opportunity to 
procure "buddy statements" from service 
members who may have witnessed the events 
he identifies as his stressors or his 
behavior, overall, during this time.  In 
addition, please explain that he may also 
obtain statements from individuals 
including friends or family members to 
whom he may have confided these events or 
who may have witnessed changes in his 
behavior either during his active service 
or immediately following his discharge 
from active service.

6.  Whether or not the veteran responds 
to the request to identify his stressors, 
the RO should make every attempt to 
verify the veteran's averred inservice 
stressors, including development under 
the specialized development procedures 
proscribed under M21-1, Part III, 
5.14(c)(5), for that purpose.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part III, 5.14(c)(5).

In addition, the RO should complete any 
and all follow-up actions referred by 
NPRC and the service department, 
including the request for hospital 
records or personnel records from Camp 
Pendleton and hospital records from Naval 
Hospital, Great Lakes, Illinois, unit 
morning reports, and unit histories.  

7.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran VA 
examinations, by the appropriate 
specialists to determine the nature, 
extent, and etiology of his claimed 
psychiatric disability to include 
depression and PTSD, and a disability 
manifested by chest pains.  All indicated 
tests and studies should be performed.  
The claims folder, including all newly 
obtained evidence and the veteran's 
service medical records, must be sent to 
the examiner(s) for review.  The 
examiner(s) should address the following 
matters:

?	Summarize the medical history, 
including the onset and course, of 
any manifested psychiatric 
disability to include depression and 
PTSD, and any disability manifested 
by chest pains.
?	Describe any current symptoms and 
manifestations attributed to any 
manifested psychiatric disability to 
include depression and PTSD, and any 
disability manifested by chest 
pains.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all neuropsychiatric, 
cardiovascular, and chest pathology.
?	Provide an opinion as to the date of 
onset and etiology for any 
neuropsychiatric disorder, to 
include depression and PTSD, 
cardiovascular and chest 
disabilities.  In particular, the 
examiners are requested to provide 
the following opinions:
1.	Is it at least as likely as not 
that any currently manifested 
psychiatric disorder to include 
depression and PTSD is the 
result of stressors the veteran 
experienced during active 
service or, in the alternative, 
that any currently manifested 
neuropsychiatric disorder is 
the result of, or in any way 
causally related to, the 
veteran's active service?
2.	Is it at least as likely as not 
that any disability currently 
manifested by chest pains is 
the result of any manifested 
neuropsychiatric disorder or, 
in the alternative, is in any 
way causally related to, the 
veteran's active service?  

8.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for service 
connection for a psychiatric disability 
to include depression and PTSD, and a 
disability manifested by chest pains, to 
include as secondary to a psychiatric 
disorder.  If the decision remains in any 
way adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is his responsibility to appear for any 
and all scheduled examinations and that failure to do so 
could result in the denial of his claims.  38 C.F.R. § 3.655 
(2004).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


